Case: 15-20063      Document: 00514059555         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-20063                                FILED
                                  Summary Calendar                           July 5, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDWARD JORODGE GLADNEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-583
                             USDC No. 4:10-CR-735-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Edward Jorodge Gladney, federal prisoner # 80179-279, appeals the
denial of his 28 U.S.C. § 2255 motion challenging his guilty plea to producing
and advertising child pornography. We granted a certificate of appealability
“on whether counsel failed to adequately inform Gladney about Dr. [Diane]




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20063    Document: 00514059555     Page: 2   Date Filed: 07/05/2017


                                 No. 15-20063

Bailey’s psychological evaluation so that Gladney could consider whether to
plead not guilty by reason of insanity.”
      On remand, the district court considered an affidavit from Gladney’s plea
counsel stating that she reviewed the contents of Dr. Bailey’s report with
Gladney prior to his rearraignment and that she “was confident that he had
all of the information to make a decision whether to plead guilty or not.”
Counsel also testified that Gladney never told her “that he did not understand
that the nature of his conduct was criminal.” Based on Counsel’s affidavit and
the rest of the record, the district court denied relief without holding an
evidentiary hearing. Gladney now argues that the district court abused its
discretion by failing to conduct an evidentiary hearing and instead basing its
ruling on contradictory competing affidavits.
      A § 2255 motion can be denied without an evidentiary hearing if “the
motion and the files and records of the case conclusively show that the prisoner
is entitled to no relief.” § 2255(b). We review the decision not to hold an
evidentiary hearing for abuse of discretion. United States v. Edwards, 442 F.3d
258, 264 (5th Cir. 2006). Generally, contested factual issues in a § 2255 case
may not be decided on the basis of affidavits alone unless the affidavits are
supported by other evidence in the record. United States v. Hughes, 635 F.2d
449, 451 (5th Cir. 1981).
      Our review of the record shows that the district court’s decision was not
based solely on counsel’s affidavit but was adequately supported by evidence
in the record that was consistent with counsel’s affidavit and that contradicted
Gladney’s assertions that he was not properly informed of the substance of
Dr. Bailey’s report. See Hughes, 635 F.2d at 451. Thus, denial of relief was
proper even without a hearing. See id.




                                       2
    Case: 15-20063    Document: 00514059555      Page: 3   Date Filed: 07/05/2017


                                 No. 15-20063

      Moreover, Gladney has failed to argue or show any objective likelihood
that he would have succeeded had he gone to trial and asserted an insanity
defense. See United States v. Batamula, 823 F.3d 237, 240 (5th Cir.) (en banc),
cert. denied, 137 S. Ct. 236 (2016). He thus fails to establish “a reasonable
probability that . . . he would not have pleaded guilty and would have insisted
on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).
      Gladney fails to demonstrate that his counsel performed deficiently or
that his defense was prejudiced by counsel’s performance. See Strickland v.
Washington, 466 U.S. 668, 687 (1984).         The district court’s judgment is
therefore AFFIRMED.




                                        3